DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/03/2021. An initialed copy is attached to this Office Action.	
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannington (USPG Pub No. 2015/0185375).

Regarding claim 3, Hannington discloses wherein at least one color-rendering portion (30) is opaque (Paragraphs 58, 68, 73).
Regarding claim 4, Hannington discloses wherein the at least one color-rendering portion (30) comprises light absorbing or light scattering materials (Paragraphs 58, 68, 73).
Regarding claim 5, Hannington discloses wherein the at least one color-rendering portion (30) comprises at least one of dyes and colorants (Paragraphs 58, 68, 73).
Regarding claim 7, Hannington discloses wherein the at least one light valve (20) is dimensioned to allow incident light to pass through the at least one light valve (20) (see Fig. 1, Paragraph 68).
Regarding claim 8, Hannington discloses wherein the at least one light valve is a void area in the layer (see Fig. 1). The gap in between the microspheres (20) can be interpreted as the light valve as well.
Regarding claim 10, Hannington discloses wherein the at least one light valve (20) is a plurality of light valves spaced throughout the layer (see Fig. 1, Paragraph 68).
Regarding claim 11, Hannington discloses wherein the at least one light valve is a three-dimensional shape with flat polygonal faces (Paragraph 64).
Regarding claim 12, Hannington discloses wherein the at least one light valve (20) is a three-dimensional round shape (see Fig. 1, Paragraph 68).
Regarding claim 13, Hannington discloses wherein the at least one light valve (20) can be at least the same height as the layer (see Fig. 6, Paragraph 69).

Regarding claim 15, Hannington discloses wherein the at least one light valve (20) is a bead comprised of transparent material with a defined geometry (Paragraph 68).
Regarding claim 16, Hannington discloses wherein a diameter of the bead is greater than or equal to a height of the layer (see Figs. 1, 6, Paragraphs 68, 69).
Regarding claim 17, Hannington discloses wherein the metal reflector portion (11) is at least one curved metal reflector (see Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 18, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hannington (USPG Pub No. 2015/0185375) in view of Han et al. (USPG Pub No. 2017/0075046), hereinafter “Han”.
Regarding claim 2, Hannington discloses the claimed invention except for wherein the layer includes a first layer and a second layer with the metal reflector portion located therebetween: wherein each of the first layer and the second layer includes at least one color-rendering portion adjacent to at least one light valve. In the same field of endeavor, Han discloses wherein the layer includes a first layer (340) and a second layer (320) with the metal reflector portion (330) located therebetween; wherein each of the first layer (340) and the second layer (320) includes at least one color-rendering portion adjacent to at least one light valve (332) (see Fig. 4, Paragraphs 80, 112). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Hannington with wherein the layer includes a first layer and a second layer with the metal reflector portion located therebetween: wherein each of the first layer and the second layer includes at least one color-rendering portion adjacent to at least one light valve of Han for the purpose of providing a color reflective sheet representing a variety of colors while maintaining brightness and visibility (Paragraphs 3, 112).
Regarding claim 18, Hannington discloses a method for making an article (1) (see Fig. 1), comprising: coating a first layer having at least one light valve (20) adjacent to at least one color-rendering portion (30) onto a substrate (40) (see Figs. 3, 4, Paragraph 49); and depositing a metal reflector portion (11) onto the first layer (Paragraphs 48, 49). Hannington discloses the claimed invention except for optionally coating a second layer having at least one light valve adjacent to at least one color-rendering portion onto the metal reflector portion. In the same field of endeavor, Han discloses optionally coating a second layer (320) having at least one light valve (332) adjacent to at least one color-rendering portion onto the metal reflector portion (330) (see Fig. 4, Paragraphs 80, 112). Therefore, it would have been obvious to one of ordinary skill 
Regarding claim 19, Hannington and Han teach the method as is set forth above, Han further discloses further comprising curing or hardening the coated first layer (320) before depositing the metal reflector portion (330) (Paragraphs 71, 99, 110, 130). It would have been obvious to provide the method of Hannington with the teachings of Han for at least the same reasons set forth above with respect to claim 18.
Regarding claim 21, Hannington and Han teach the method as is set forth above for claim 18, Han further discloses further comprising coating a first transparent layer between the substrate and the first layer (340); and coating a second transparent layer onto the coated second layer (320) (see Figs. 2-4). It would have been obvious to provide the method of Hannington with the teachings of Han for at least the same reasons set forth above with respect to claim 18.
Regarding claim 22, Hannington and Han teach the method as is set forth above for claim 18, Han further discloses further comprising coating a third transparent layer between the first layer (340) and the metal reflector portion (330) (see Figs. 2-4). It would have been obvious to provide the method of Hannington with the teachings of Han for at least the same reasons set forth above with respect to claim 18. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 23, Hannington and Han teach the method as is set forth above for claim 18, Han further discloses further comprising coating a fourth transparent layer between the second layer and the metal reflector portion (330) (see Figs. 2-4). It would have been .
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hannington (USPG Pub No. 2015/0185375) in view of Miles (USPG Pub No. 2006/0227408).
Regarding claim 6, Hannington discloses the claimed invention except for wherein the layer is a selective light modulator layer. In the same field of endeavor, Miles discloses wherein the layer is a selective light modulator layer (Paragraphs 22-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Hannington with wherein the layer is a selective light modulator layer of Miles for the purpose of presenting the desired color (Paragraph 22).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hannington (USPG Pub No. 2015/0185375) in view of Han (USPG Pub No. 2017/0075046) applied to claim 18 above, and further in view of Ito et al. (USPG Pub No. 2011/0117324), hereinafter “Ito”.
Regarding claim 20, Hannington discloses wherein the at least one light valve (20) is a bead (Paragraph 68); and filling the void area with a transparent material (see Figs. 5, 6). Hannington and Han discloses the claimed invention except for and the method further comprises dissolving the bead to form a void area. In the same field of endeavor, Ito discloses and the method further comprises dissolving the bead to form a void area (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Hannington and Han with and the method further comprises dissolving the bead to form a void area of Ito for the purpose of producing a structure with ease and high accuracy (Paragraph 7).


Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/5/2021